Case: 1:19-cv-02862-PAG Doc #: 16 Filed: 03/19/20 1 of 4. PageID #: 169




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



Roberta Lindenbaum, individually             )       CASE NO. 1:19 CV 2862
and on behalf of all others similarly        )
situated,                                    )
                      Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                             )
               Vs.                           )
                                             )
Realgy, LLC, et al.,                         )       Order
                                             )
                       Defendant.            )



       INTRODUCTION

       This matter is before Defendant Realgy, LLC,’s Motion to Stay Case (Doc. 11). For the

reasons that follow, the motion is GRANTED. This matter is hereby STAYED until the

Supreme Court rules in Baar v. American Ass’n of Political Consultants, No. 19-631 (U.S. Jan.

10, 2020) Barr. This case is removed from the active docket, subject to reopening by either

party after the issuance of Barr.

       ANALYSIS

       Plaintiff filed this lawsuit on behalf of herself and other putative class members. She


                                                 1
Case: 1:19-cv-02862-PAG Doc #: 16 Filed: 03/19/20 2 of 4. PageID #: 170



asserts two claims for relief. Both claims allege violations of the Telephone Consumer

Protection Act (“TCPA”). According to the complaint, defendant or its agent placed unsolicited

robocalls to plaintiff’s cellular and landline telephones.

       Defendant moves to stay this matter pending the Supreme Court’s ruling in Baar. At

issue in Baar is the constitutionality of an exemption contained in Section 277(b)(1)(A)(iii) of

the TCPA. That provision prohibits calls to cellular phones that use an automated dialing

system. When it was enacted in 1991, the provision contained two exemptions. The first

exemption is directed at emergency calls and the second excludes calls made with the prior

consent of the recipient. In 2015, Congress enacted a third exemption. That exemption excepts

“from the ban all calls to cell phones made solely to collect a debt owed to or guaranteed by the

United States (“Government Exemption”).1” American Ass’n of Political Consultants v. Baar,

923 F.3d 159, 162 (4th Cir. 2019).

       In reversing the district court, the Fourth Circuit concluded that the Government

Exemption is an unconstitutional ban on content-based speech. The court, however, severed the

Government Exemption from the statute, thereby leaving the remainder of the automated call

ban intact.

       None of the exemptions, including the Government Exemption, are at issue in this case.

Thus, the Supreme Court’s ruling on the first issue, i.e., the constitutionality of the Government

Exemption, will have no bearing on this matter. Defendant argues, however, that there is a

possibility that the Supreme Court will determine that severance is not proper and will, therefore,



 1
         A similar ban exists with respect to landline calls. See, 47 U.S.C.
         227(b)(1)(B).

                                                  2
Case: 1:19-cv-02862-PAG Doc #: 16 Filed: 03/19/20 3 of 4. PageID #: 171



strike down as unconstitutional the entirety of the automated call ban. According to defendant,

such a ruling would render this case moot. Because it would be dispositive, defendant argues

that a short stay should be imposed. Defendant notes that the Supreme Court is expected to rule

by the end of this term. As such, the stay would be in place for no longer than 90 days.

       In response, plaintiff argues that the only question affecting this case is whether the

Supreme Court will reverse the Fourth Circuit’s decision that severance is an appropriate

remedy. Plaintiff argues that the issue of severance will not even be addressed unless the Court

first strikes down the ban. Plaintiff further points out that the Supreme Court has long held that

severance is proper unless it is evident that the Legislature would not have enacted the remainder

of the provision. Plaintiff notes that every case to address the issue of the severability holds that

the Government Exemption is severable. Thus, according to plaintiff, there is no real question

surrounding the severability of the Government Exemption. As such, a stay is not warranted.

       In reply, defendant argues that the severance issue presented in Baar is different than the

provisions at issue in the cases on which plaintiff relies. According to defendant, those cases do

not involve the First Amendment and, as such, the severance issue is somewhat unique.

Defendant further points out that the Supreme Court agreed to address the severance issue, even

though no court has struck down the entire provision. Defendant claims that this could signal

that the Court may very well find severance to be inappropriate. In addition, defendant notes

that the vast majority of courts have granted stays in TCPA cases, pending the outcome of Baar.

       Upon review, the Court GRANTS defendant’s request for a stay. There is no dispute that

the Supreme Court’s resolution of the severance issue may be dispositive of this case. In

addition, judicial economy will be saved as this case in its early stages. Although the Court finds


                                                  3
Case: 1:19-cv-02862-PAG Doc #: 16 Filed: 03/19/20 4 of 4. PageID #: 172



that the public interest factor weighs neither in favor of nor against a stay, the Court notes that

plaintiff will suffer little prejudice by a short stay. Oral arguments are set for April and the

Supreme Court is expected to rule by the end of June.

       Since the parties completed briefing with respect to this motion, severe measures have

been implemented by federal, state, and local governments to curb the spread of COVID-19. In

the event the Supreme Court does not hear this matter as scheduled, the Court nonetheless finds

that a stay is proper. Given the government restrictions, it is unlikely that significant discovery

will proceed in the near future. Therefore, the stay will be in place until the Supreme Court rules

on Barr.

       Although plaintiff argues that class members will be prejudiced, there are currently no

class members. Regardless, the Court notes that the parties asked for class discovery to proceed

until the end of November. Given the state of current affairs, the Court would likely entertain an

extension of the dates in any event. Therefore, a stay will not significantly impair plaintiff from

pursuing her case and that of the potential class members.

       CONCLUSION

       For the foregoing reasons, Defendant Realgy, LLC,’s Motion to Stay Case is

GRANTED.

       IT IS SO ORDERED.




                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
                                       Chief Judge
Dated: 3/19/20

                                                  4
